Citation Nr: 9908865	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of zero percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1968 to August 
1971 and from September 1977 to September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) assigned an initial rating of zero 
percent for the veteran's service connected bilateral hearing 
loss.  The veteran also perfected an appeal of the rating 
assigned for degenerative disc disease of the cervical spine.  
However, he withdrew that issue from his appeal after the RO 
awarded a rating of 40 percent-a rating with which he 
expressed his satisfaction.  The Board notes that during his 
testimony in March 1997, he indicated he would be satisfied 
with a rating of 30 percent for disability associated with 
his neck disorder.

The Board notes that the United States Court of Veterans 
Appeal (now the United States Court of Appeals for Veterans 
Claims) (Court), in the recent opinion issued in Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) held, in 
part, that the RO never issued a SOC concerning an issue, as 
the document adding that issue to the appeal "mistakenly 
treated the ... claim as one for an '[i]ncreased evaluation for 
service[-]connected ...[disability] ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Board 
had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a SOC, which would thereby give the 
appellant another opportunity to file a timely substantive 
appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the bilateral 
hearing loss, and the SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of a zero 
percent rating.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation for his service-connected bilateral hearing loss.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a higher disability evaluation for 
bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 
384 (1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran has Level I hearing loss in the right ear and in 
the left ear.



CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected hearing 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of addition evidence which may be obtained.

Service medical records show that the veteran was diagnosed 
in April 1993 to have bilateral high frequency sensorineural 
hearing loss.  He was granted service connection for 
bilateral hearing loss by a May 1995 rating decision, which 
evaluated the disability as noncompensable pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
(November 18, 1987) and correction 52 Fed.Reg. 40439 
(December 7, 1987).  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  38 C.F.R. § 4.85 
(1998).  Under VA's Schedule for Rating Disabilities, the 
eleven acuity levels are found in Diagnostic Codes 6100 to 
6110.

On VA audiological evaluation in October 1994, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
55
LEFT
5
5
15
30

The pure tone threshold average in the right ear was 31.25 
decibels, with speech discrimination ability of 96 percent 
correct, and pure tone threshold average in the left ear was 
13.75 decibels, with speech discrimination ability of 96 
percent correct.

On VA audiological evaluation in February 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
40
50
LEFT
5
10
15
30

The pure tone threshold average in the right ear was 30 
decibels, with speech discrimination ability of 96 percent 
correct, and pure tone threshold average in the left ear was 
15 decibels, with speech discrimination ability of 96 percent 
correct.

On VA audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
40
50
LEFT
5
10
15
30

The pure tone threshold average in the right ear was 28.75 
decibels, with speech discrimination ability of 96 percent 
correct, and pure tone threshold average in the left ear was 
15 decibels, with speech discrimination ability of 96 percent 
correct.

These findings equate to Level I hearing loss disability in 
each ear, which is rated as noncompensable under Diagnostic 
Code 6100.  38 C.F.R. § 4.85 (1998).  Greater bilateral 
hearing loss would have to be shown for a compensable 
schedular rating.

The Board has considered the veteran's testimony given before 
a hearing officer in March 1997.  Assignments of disability 
ratings for hearing impairment, however, are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendermann v. Principi, 3 Vet. App. 345 (1992).  
The audiometric data indicate that the veteran's hearing loss 
is not compensable.

In reaching its decision, the Board has considered the 
history of the disability in question as well as the current 
clinical manifestations and the effect the disabilities may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2 (1998).  The Board has also considered 38 C.F.R. §  
4.7, which provides for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's hearing disability does not 
approximate a 10 percent evaluation.  If he had Level III 
hearing loss bilaterally, he still would not have compensable 
hearing loss based on the rating criteria.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his hearing disorder, nor is it 
shown that he requires frequent treatment of such disorder or 
that the disorder so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from hearing loss warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the claim for assignment of such a rating was not prejudicial 
to the appellant in light of the Board's findings on that 
issue.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


